Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 1 of 22                                       PageID #: 116




                                  UNITED STATES DISTRICT COURT
                                            FOR THE
                                       DISTRICT OF MAINE


    ACA CONNECTS – AMERICA’S
    COMMUNICATIONS ASSOCIATION, et al.,

            Plaintiffs,
                                                                 CIVIL ACTION NO.: 1:20-cv-00055-LEW
                    v.

    AARON M. FREY, in his Official Capacity as
    the Attorney General of the State of Maine,

            Defendant.


                          DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                          MOTION FOR JUDGMENT ON THE PLEADINGS

           Defendant Aaron M. Frey submits this Opposition to Plaintiffs’ Motion for Judgment on

the Pleadings (ECF No. 25). Based on the few uncontested facts in Plaintiffs’ Complaint, it would

be premature—and misguided—for the Court to grant judgment to Plaintiffs.1

      I.       Maine’s Privacy Law Passes First Amendment Scrutiny (Count I)

           As Plaintiffs’ Motion concedes, a court must decide a motion for judgment on the pleadings

based only upon “uncontested and properly considered facts” (Mot. 8-9 (quoting Aponte-Torres v.

Univ of Puerto Rico, 445 F.3d 50, 54-55 (1st Cir. 2006) (emphasis added)). Yet Plaintiffs’ case for

judgment on their First Amendment claims hinges upon allegations in the Complaint that

Defendant denied in his Answer.2 Plaintiff’s argument is rooted, for example, in representations


1Defendant will forgo a summary of Plaintiffs’ Complaint and Defendant’s Answer—the only operative documents
here—because those documents speak for themselves.

2
  While the Court’s consideration of Plaintiffs’ Motion is properly limited to the uncontested allegations in Plaintiffs’
Complaint, Defendant has simultaneously filed a declaration from Dr. Jonathan R. Mayer—an academic in the field
of data privacy—to underscore why the denials in Defendant’s Answer were made in good faith (see ECF No. 29).
The declaration also previews the issues that Defendant would explore in discovery, including the unique role of ISPs,
the data ISPs can access, and the privacy interests at stake.
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 2 of 22                      PageID #: 117




regarding how ISPs use consumer data, and assertions regarding so-called edge providers and their

role “in the marketplace of targeted advertising” (Mot. 10-11), despite Defendant’s corresponding

denials (compare Compl. ¶¶ 23-29 with Answer ¶¶ 23-29). Plaintiffs even cite their conclusory

contention—which Defendant also self-evidently denied—that Maine’s Privacy Law (the “Law”)

burdens ISPs’ protected speech (Mot. 10; compare Compl. ¶ 60 with Answer ¶ 60). These

deficiencies alone are reason for the case to proceed to discovery.

       That said, procedural defects aside, the merits of Plaintiffs’ First Amendment likewise do

not warrant judgment on the pleadings.

       A. The Law Is, At Most, a Regulation on Commercial Speech that Satisfies the
          Central Hudson Standard

       The Law—assuming it implicates the First Amendment at all—should at most be subject

to intermediate scrutiny as a regulation of commercial speech, i.e., “expression related solely to

the economic interests of the speaker and its audience.” Central Hudson Gas & Elec. Corp. v. Pub.

Serv. Comm’n of N.Y., 447 U.S. 557, 561 (1980). As discovery will illustrate, ISPs gain access to

customer information through the commercial transactions that define their businesses, and ISPs’

use and disclosure of that information is, insofar as regulated by the Law, likewise distinctly

commercial in nature. See Decl. of Dr. Jonathan R. Mayer (“Mayer Decl.”), ECF No. 29 ¶¶ 6-7.

The Central Hudson standard should accordingly guide the Court’s consideration of Plaintiff’s

First Amendment claim. See Friedman v. Rogers, 440 U.S. 1, 10 n.9 (1979) (“By definition,

commercial speech is linked inextricably to commercial activity....”); c.f. Pharm. Care Mgm’t

Ass’n v. Rowe, 429 F.3d 294, 309-310 (1st Cir. 2005) (per curiam) (applying commercial speech

standard to provisions that were “on their face less related to ‘economic interests’”).

       The First Amendment accords comparatively less protection to commercial speech than

traditional protected speech. See Central Hudson, 447 U.S. at 561. Under Central Hudson,



                                                 2
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 3 of 22                       PageID #: 118




regulation of commercial speech comports with the First Amendment so long as the government’s

interest is “substantial;” the regulation “‘directly advances the governmental interest;’” and the

restriction is “‘not more extensive than is necessary to serve that interest.’” Lorillard Tobacco Co.

v. Reilly, 533 U.S. 525, 554 (2001) (quoting Central Hudson, 447 U.S. at 566). Maine’s sensible

restrictions on the use and disclosure of customer personal information easily satisfy this standard.

               1. The Law directly advances Maine’s substantial interest in protecting consumer
                  privacy.

       When reviewing the constitutionality of a statute under the First Amendment, “courts must

accord substantial deference to the predictive judgments” of the legislative branch. Turner Broad.

Sys. v. FCC, 520 U.S. 180, 195 (1997) (“Turner II”); see also Columbia Broad. Sys., Inc. v. Dem.

Nat’l Cmte., 412 U.S. 94, 103 (1973) (“The judgment of the Legislative Branch cannot be ignored

or undervalued simply because one [party] casts its claims under the umbrella of the First

Amendment.”). Accordingly, to pass constitutional muster, Defendant need only demonstrate that

the Maine Legislature, “in formulating its judgments, … has drawn reasonable inferences based

on substantial evidence.” Turner Broad. Sys. v. FCC, 512 U.S. 622, 666 (1994) (“Turner I”).

       Maine’s Law is guided by the urgent need to safeguard the privacy of Internet consumers.

See, e.g., Legis. Rec. H-699 (2019) (Rep. Grohoski) (“[T]he stakes for establishing internet

consumer privacy could not be higher than they are at this moment ….”); An Act to Protect the

Privacy of Online Customer Information: Hearing on L.D. 946 Before the J. Standing Comm. on

Energy, Utils. & Tech., 129th Legis. (“Committee Hearing”) (2019) (testimony of Sen. Stacey

Guerin) (“Guerin Test.”) (expressing concern about ISP “access to some of our most personal

information” which “could paint an intimate picture of a person[]”). This is far from a novel aim;

the Supreme Court recognized a decade ago that privacy in the digital age is “integral to the

person” and “essential to freedom,” Sorrell v. IMS Health Inc., 564 U.S. 552, 580 (2011). There



                                                 3
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 4 of 22                       PageID #: 119




thus can be no question, even absent discovery, that promoting privacy through reasonable

regulation serves a “substantial” state interest, particularly given the lack of corresponding federal

protections. See, e.g., Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc., 425 U.S.

748, 766 (1976) (concluding that maintaining professional standards for pharmacists constitutes a

substantial state interest); Central Hudson, 447 U.S. at 568-569 (same; conserving energy and

promoting fair and efficient energy rates); Rubin v. Coors Brewing Co., 514 U.S. 476, 485 (1995)

(same; preventing alcohol “strength wars”); see also Mayer Decl. ¶ 17.

       The Law advances this privacy interest in a straightforward manner, too. By requiring

consent, the Law returns control to customers over whether and when their personal information

is used and disclosed. See Protecting the Privacy of Customers of Broadband and Other

Telecommunications Services, 31 FCC Rcd 13911 (2016) ¶ 166 (“2016 Privacy Order”)

(“Respecting the choice of the individual is central to any privacy regime ….”). That reasoning is

apparent in both the legislative record, see, e.g., Legis. Rec. H-699 (Rep. Grohoski) (describing

how the Law protects consumers from “increasingly dangerous levels of unregulated corporate

and government surveillance”), and the mountain of research that buttressed the FCC’s 2016

Privacy Order, the inspiration for the Law, see, e.g., Guerin Test. (describing bill as “fill[ing] the

gap created by Congress” when it reversed the 2016 Privacy Order); see also Mayer Decl. ¶ 26.

               2. The Law’s restrictions on commercial speech are in reasonable proportion to
                  the privacy interest they serve.

       A restriction on commercial speech that advances a substantial state interest is

constitutionally permissible under Central Hudson if it is in “reasonable proportion” to the State's

substantial interest. Edenfield v. Fane, 507 U.S. 761, 767 (1993). The standard requires a

“reasonable fit between the means and ends of the regulatory scheme”—i.e., that the statute is

“narrowly tailored to achieve the desired objective.” Lorillard, 533 U.S. at 556, 561. That fit need



                                                  4
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 5 of 22                                      PageID #: 120




not be “perfect,” nor must it represent the “least restrictive means.” Bd. of Trustees of State Univ.

of N.Y. v. Fox, 492 U.S. 469, 480 (1989).

         The showing required to satisfy this standard is not extensive. Federal courts, in recognition

of the large workload and limited resources of citizen legislatures, do not punish them for engaging

in less exhaustive factfinding than the United States Congress. See Gould v. Morgan, 907 F.3d

659, 676 (2018) (“[A] court must grant the legislature flexibility to select among reasonable

alternatives. It would be foolhardy—and wrong—to demand that the legislature support its policy

choices with an impregnable wall of unanimous empirical studies.”); see also Fl. Bar v. Went For

It, Inc., 515 U.S. 618, 628 (1995) (“[W]e have permitted litigants to justify speech restrictions by

reference to studies and anecdotes pertaining to different locales altogether, or even … based

solely on history, consensus, and simple common sense.” (internal quotation marks omitted)).3

That said, the Maine Legislature here considered a series of submissions from experts, industry

advocates, and ordinary citizens, and based on that record it carefully designed the Law to advance

customers’ privacy interests without restricting “substantially more speech than is necessary to

further the government’s legitimate interests.” See Fox, 492 U.S. at 478; see also, e.g., Committee

Hearing (testimony of Fletcher Kittredge, CEO of GWI) (describing Law’s requirements as “not

onerous” and the burden it imposes as “particularly small”).

         Specifically, the Law reasonably targets information procured by ISPs in their commercial

relationship with customers by utilizing an opt-in provision to shield “customer personal

information,” and a less-restrictive opt-out provision to protect “information the provider collects

pertaining to a customer that is not customer personal information.” 35-A M.R.S. § 9301(3). This



3
 Nor, for that matter, is Defendant limited to the legislative record when defending the law. See Turner II, 520 U.S at
187 (assessing First Amendment challenge to statute based in part on tens of thousands of pages of discovery materials
assembled on remand, including expert submissions, sworn declarations and testimony, and industry documents).


                                                          5
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 6 of 22                             PageID #: 121




approach is in lockstep with the FCC’s determination in its 2016 Privacy Order of how best to

strike the “right balance” when “giv[ing] customers control over the use and sharing of their

information.” 2016 Privacy Order ¶ 174; see also Mayer Decl. ¶¶ 19-26. The FCC reasoned that

whether an opt-in is necessary should depend on the sensitivity of the information at issue, id.

¶ 365, and it therefore adopted that requirement for the use and disclosure of certain customer

proprietary network information (“CPNI”), including “precise geo-location, health, financial, and

children’s information; Social Security numbers, content; and web browsing and application usage

histories and their functional equivalents,” id. ¶¶ 167, 365. As to other customer information, the

FCC mandated that ISPs, “at a minimum, offer their customers the ability to opt out of [its] … use

or sharing.” Id. ¶ 172; see also id. ¶ 365.4

        The Law here sets forth a similar, non-exhaustive list of information warranting the highest

level of protection. 35-A M.R.S. §§ 1(C), 2. In so doing, the Law “reasonably balances burdens

between carriers and their consumers” because “opt-out consent would be insufficient.” 2016

Privacy Order ¶¶ 193-94. Further, while the Maine Legislature—like the FCC—concluded that

other customer information derived from the ISP-customer relationship still warrants at least some

protection, the necessity of which discovery will make clear, it determined that opt-out protection

for that information was sufficient. See id. ¶¶ 198-200, 365. The Law thus regulates ISPs in a

manner “not more extensive than is necessary” to advance its substantial privacy interests. See

Central Hudson, 447 U.S. at 566; cf. Lorillard, 533 U.S. at 563 (recognizing that tailoring

sometimes requires avoiding a “uniformly broad” sweep).




4
 See also Implementation of the Telecommunications Act of 1996: Telecommunications Carriers’ Use of Customer
Proprietary Information and Other Customer Information, 17 FCC Rcd 14860 (2002) ¶ 2 (adopting both opt-in and
opt-out requirements).


                                                     6
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 7 of 22                      PageID #: 122




        Given these reasoned judgments, the administrative regulation at issue in U.S. West, Inc.

v. FCC, 182 F.3d 1224 (10th Cir. 1999), is an inapt comparator (see Mot. 14). First, as noted above,

legislative conclusions are held to “a standard more deferential” than those of administrative

agencies, the latter of which were at issue in U.S. West. Turner II, 520 U.S. at 195. Second, the

U.S. West court noted that it was “difficult, if not impossible” to “conduct a full and proper narrow

tailoring analysis” because there—unlike here—the regulation failed the “substantial interest”

prong of the Central Hudson test. 182 F.3d at 1238. Third and finally, the Tenth Circuit faulted

the FCC for failing to consider the possibility of using an opt-out regime, id. at 1238-39, whereas

here, the Maine Legislature clearly studied the issue and decided, as the FCC did, that while an

opt-in regime was necessary to protect consumer privacy in some circumstances, an opt-out regime

would suffice in others.

       Plaintiffs’ contention that the Law sports “irrational distinctions” likewise rings hollow

(Mot. 15). As explained below, the Maine Legislature chose to regulate ISPs because of the unique

gatekeeping role they play. Further, Plaintiffs have failed to demonstrate how the Statute’s narrow

exceptions are illogical—they have not, for example, offered any support for their assertion that

the statute permits the use of geolocation information in “certain types of emergency situations,

but not others” (Mot. 15). Accordingly, the uncontested facts suggest only that the Law stands in

“reasonable proportion” to Maine citizens’ privacy interests. Edenfield, 507 U.S. at 767.

       B. The Law Survives a Traditional First Amendment Analysis

       Even if the Court disagrees with Defendant and concludes that the Law regulates non-

commercial speech, it survives under traditional First Amendment review.




                                                 7
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 8 of 22                       PageID #: 123




               1. The Law is Subject to Intermediate Scrutiny as a Content-Neutral Regulation

       Maine’s Privacy Law is subject to intermediate scrutiny because it contains no

impermissible speaker- or content-based distinctions. With respect to the former, while Plaintiffs

contend that the Law unfairly regulates ISPs but not “edge providers” and other companies (see

Mot. 11), discovery will demonstrate that ISPs occupy a distinct position in Internet commerce

(see Mayer Decl. ¶¶ 18, 31-32). They “sit[] at a privileged place in the network, the bottleneck

between the customer and the rest of the network ….,” 2016 Privacy Order ¶ 6, a unique vantage

point to view the entirety of a customer’s internet traffic in the context of that customer’s real

name, address, phone number, and billing history, see, e.g., Legis. Rec. H-698 (Rep. Riley) (2019)

(“We found out during the testimony on this that there were actual cases of ISPs giving real-time

information to bounty hunters ….”). Indeed, unlike their relationship with edge providers,

customers must engage with an ISP every time they use the Internet. See Legis. Rec. H-699 (Rep.

Grohoski) (“[Y]ou can choose not to use Google, Facebook, or other edge providers, … but in

most places in Maine you cannot choose your ISP because there is only one provider.”); Committee

Hearing (testimony of Sen. Bellows) (describing ISPs as the “on-ramp to everything you do online

and “conduit through which all information flows from you and to you.”). ISPs accordingly sport

precisely the sort of “‘special characteristic[]” that warrants special regulation under Turner I, 512

U.S. at 660-61. Cf. 2016 Privacy Order ¶ 389 (“Were we to interpret Sorrell to [bar] sector-specific

privacy laws … simply because they do not apply to all entities equally, it would stand to invalidate

nearly every federal privacy law considering the sectoral nature of our federal privacy statutes.”).

       In this vein, Plaintiff’s reliance on Sorrell v. IMS Health Inc., 564 U.S. 552 (2011), is

misplaced (see Mot. 11). The Sorrell Court faulted Vermont for banning pharmacies from selling

prescriber information to only some third-party purchasers (pharmaceutical detailers), while not




                                                  8
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 9 of 22                                      PageID #: 124




restricting other potential third-party recipients (e.g. academic institutions) from procuring that

same information. Sorrell, 564 at 564. Here, ISPs stand in the same position as the Sorrell

pharmacies, but unlike in Sorrell, the Maine Legislature prohibits disclosure of information to any

third parties, regardless of their identity or the purpose of the disclosure.

         As to content-based restriction, the Law draws no distinctions based on message, recipient,

or purpose. It contains only a narrow set of exceptions that ensures ISPs are still able to provide

services; address emergencies; and comply with applicable law, see 35-A M.R.S. § 9301(4). Those

exceptions are accordingly indicative of the Law’s careful tailoring, rather than instances of

impermissible content-based regulation. See 2016 Privacy Order ¶ 389 (“The fact that …our

rules … apply to certain types of information and certain providers is a function of their tailoring,

not indications that they are content-based.”).5 Indeed, this is not a case like Sorrell, wherein the

Court rebuked Vermont for regulating prescriber information in a manner that favored one type of

speech (academic research) to the detriment of another (marketing). 564 U.S. at 563-64. The Law’s

reasonable, limited exceptions do not render it content-based, but rather ensure the practical

workability of the Law’s content-neutral provisions.

                  2. The Law Survives Intermediate Scrutiny

         “Content-neutral restrictions are subject to intermediate scrutiny, which demands that the

law be ‘narrowly tailored to serve a significant governmental interest.’” Rideout v. Gardner, 838

F.3d 65, 71-72 (1st Cir. 2016) (quoting Ward v. Rock against Racism, 491 U.S. 781, 791 (1989)).

They “‘need not be the least restrictive or least instructive means of’ serving the government’s

interests.” Id. at 72 (quoting McCullen v. Coakley, 573 U.S. 464, 486 (2014)).




5
 As noted above, Plaintiffs’ contention that Maine’s Privacy law prohibits unidentified “geographically specific public
service announcements” lacks sufficient substantiation (see Mot. 12).


                                                          9
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 10 of 22                      PageID #: 125




       A “significant government interest” in the traditional speech context is equivalent to the

“substantial governmental interest” described in Central Hudson. Cf. Ward, 491 U.S at 796-97

(using “significant governmental interest” interchangeably with “substantial interest”). Likewise,

a statute is “narrowly tailored” where, as here, it “promotes a substantial government interest that

would be achieved less effectively absent the regulation.” Turner I, 512 U.S. at 662.

       Accordingly, for the reasons identified above in the commercial speech context, Maine’s

Privacy Law survives traditional intermediate scrutiny analysis. The Maine Legislature’s strong

interest in protecting consumer privacy is sufficient to pass constitutional muster, and the Law

strikes a permissible balance between competing interests by granting customers the ultimate

authority to determine how their information is used outside the context of their economic

transactions with ISPs. The Law relies on consent rather than an outright ban on speech to avoid

infringing upon any “protected interest” in communication between ISPs and willing customers,

see Lorillard, 533 U.S. at 564, and it places all potential third-party recipients of customer

information on the same playing field to avert the “contrived choice” Vermont thrust upon doctors

in Sorrell. 564 U.S. at 574.

               3. Discovery will demonstrate that the Law would pass even strict scrutiny.

       Plaintiffs’ Motion fails to identify any content-specific restrictions on speech in the Law.

Nevertheless, discovery will show that even under the strictest scrutiny, the Maine Legislature

identified a “compelling state interest” in customer privacy and used the “least restrictive or least

intrusive means” to advance that interest. Rideout, 838 F.3d at 71-72. Accordingly, if the Court

believes there is any possibility that strict scrutiny should apply, Defendant should be permitted to

engage in discovery to develop the record and illustrate the Law’s necessity, the same necessity

recognized by the FCC in 2016. See 2016 Privacy Order ¶¶ 1-3.




                                                 10
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 11 of 22                       PageID #: 126




II.    Plaintiffs’ Facial Vagueness Claim is Meritless (Count II)

       Plaintiffs’ scattershot vagueness challenge is primarily an allegation of overbreadth. But

the Supreme Court “has repeatedly warned that ‘invalidation for First Amendment overbreadth is

strong medicine that is not to be casually employed.’” United States v. Sineneng-Smith, 140 S.Ct.

1575, 1581 (2020) (quoting United States v. Williams, 553 U.S. 285, 293 (2008)). To overcome

the “traditional rule” that litigants “may not challenge [a] statute on the ground that it may

conceivably be applied unconstitutionally to others in situations not before the Court,” Los Angeles

Police Dept. v. United Reporting Publ’g Corp., 528 U.S. 32, 38 (1999), facial vagueness

challenges—whether alleging overbreadth or otherwise—must demonstrate a substantial risk of

concrete harm, National Endowment for Arts v. Finley, 524 U.S. 569, 580 (1998); see also Savage

v. Gee, 665 F.3d 732, 740 (6th Cir. 2012) (“While the doctrines of overbreadth and vagueness

provide an exception to the traditional rules … ‘[a]llegations of a subjective chill are not an

adequate substitute for a claim of specific present object harm or a threat of specific future harm.’”

(quoting Laird v. Tatum, 408 U.S. 1, 13-14 (1972)).

       Here, Plaintiffs have failed to justify the Court’s consideration of whether the Law is

unconstitutionally vague on its face. They have made no showing of harm beyond asserting,

without substantiation, that there will be a chilling effect of unspecified substance and scope. This

deficiency alone is sufficient to deny Plaintiffs judgment on their facial vagueness challenge. See

Los Angeles Police Dep’t., 528 U.S. at 40-41 (dismissing claims that did “not fit within the case

law allowing courts to entertain facial challenges”).

       That said, even if the Court were to reach vagueness, the Law is not constitutionally infirm

because it provides to ISPs the “fair warning” that Due Process demands. Grayned v. City of

Rockford, 408 U.S. 104, 108 (1972). The ever-changing nature of the broadband ecosystem renders




                                                 11
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 12 of 22                                      PageID #: 127




precise statutory regulation particularly difficult. See, e.g., 2016 Privacy Order ¶ 109 (“[A] list of

identifiers that must be removed from data … would … rapidly become obsolete in the evolving

broadband context.”). The Supreme Court’s recognition that “perfect clarity and precise guidance

have never been required even of regulations that restrict expressive activity,” Ward, 491 U.S. at

794, therefore rings particularly true in the Internet privacy context. Indeed, the Law’s flexibility

is not a fault, but a necessary feature to ensure it is nimble enough to remain relevant, promote

fairness, and—above all—protect customer privacy as technology evolves. Cf. In re Nickelodeon

Consumer Privacy Litig., 827 F.3d 262, 287 (3d Cir. 2016) (recognizing that Congress, by

permitting updates to its definition of “personal information,” “built flexibility” into the Children’s

Online Privacy Protection Act “to keep pace with evolving technology”); 2016 Privacy Order

¶ 281 (noting “overall approach” is to “adopt rules that incorporate flexibility to account for

changing circumstances”).

         To this end, the Law identifies categories of data warranting different levels of protection,

consistent with the FCC’s past regulatory approach. Both the FCC and Maine’s Legislature set

forth a list of customer information subject to the opt-in requirement, including customers’ social

security numbers, financial information, and health information; information pertaining to the

customer’s children; browsing history; application usage history; and communication content.

Compare 35-A M.R.S. § 9301(1)(C) with 2016 Privacy Order ¶ 177. Both lists are also non-

exhaustive: the FCC’s opt-in requirement applied “at a minimum” to listed categories of

information “and [their] functional equivalents.” 2016 Privacy Order ¶ 177.6 These similarities

underscore the reasonability—and understandability—of the Law’s structure and terminology.


6
 Plaintiffs cite to Johnson v. United States, 135 S. Ct. 2551, 2561 (2015), seeming to imply that because the Law
contains an illustrative list of examples alongside a “residual clause,” it must be unconstitutionally vague (Mot. 16).
But Johnson involved a vague residual clause in a criminal statute, and rather than strike the statute down, the Supreme
Court deemed it severable. Id. at 2563. If necessary, the Court could do the same here. See 1 M.R.S. § 71(8).


                                                          12
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 13 of 22                       PageID #: 128




       The Law’s reference to “information that “pertain[s] to a customer … that is not customer

personal information” also reflects the 2016 Privacy Order. See 35 M.R.S. § 9301(3)(C). The FCC

required, “at a minimum,” that ISPs permit customers to opt-out of sharing “non-sensitive

customer PI,” without further defining the term. 2016 Privacy Order ¶ 167. Though the Law does

not utilize the same terminology, it similarly requires that customers be permitted to opt-out of the

use and disclosure of information that falls outside the scope of § 9301(1)(C), but nonetheless still

warrants some protection.

       Plaintiffs’ claim that the geographic scope of the Law is also vague is a red herring. The

Law, on its face, applies to (a) ISPs operating within the State, when (b) they are providing service

to customers that are physically located in the state, and physically billed for those services within

the State. See 35 M.R.S. § 9301(7). The statute accordingly does not depend upon any “wholly

subjective judgments” that would raise constitutional alarm. Williams, 553 U.S. at 306.

       In short, vagueness can only void a statute when “its prohibitions are not clearly defined.”

Grayned, 408 U.S. at 108. Here, like the FCC’s 2016 Privacy Order, the Law sufficiently describes

both the information it protects, and under what circumstances that protection applies. Plaintiffs

do not claim to lack any grasp of the Law’s regulatory scope, and instead appear to conflate

vagueness with their distaste for the Law. But disagreement with duly enacted regulations does

not gain constitutional dimension simply because the regulated industry objects to their contours.

       The caselaw Plaintiffs cite is no more helpful to their cause. In Grayned, the Supreme Court

examined a far more ambiguous ordinance that prohibited “willfully mak[ing] or assist[ing] in the

making of any noise or diversion which disturbs or tends to disturb the peace or good order of such

school session.” 408 U.S. at 107-08. The Court nevertheless upheld the ordinance, despite its lack

of “meticulous specificity,” because of its “flexibility and reasonable breadth.” Id. at 110. Further,




                                                 13
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 14 of 22                      PageID #: 129




although the Court abrogated a local ordinance in Coates v. City of Cincinnati, 402 U.S. 611, 615

(1971), for prohibiting “annoying” conduct, this Law contains no such broad, subjective

prohibitions, and instead relies on commonly understood industry terms and practices.

       If there remains any doubt, discovery will fill the gap. With a fully developed record,

Defendant will demonstrate that “customer personal information” is a familiar concept in the

industry; that the Law creates no unconstitutional grey area; and that ISPs will have no trouble

understanding the Law’s prohibitions. See 2016 Privacy Order ¶¶ 177-191.

III.   Maine’s Privacy Law Does Not Conflict with Federal Law (Counts III-V)

       Consistent with bedrock federalist principles, the Supreme Court has long recognized a

presumption against federal preemption of state law. N.Y.S. Conf. of Blue Cross & Blue Shield

Plans v. Travelers Ins. Co., 514 U.S. 645, 654 (1995); see also Rice v. Santa Fe Elevator Corp.,

331 U.S. 218, 230 (1947). That presumption is strongest “in fields of traditional state regulation,”

and it applies regardless of whether preemption is alleged to be explicit, implied, or a result of

conflict between state and federal law. Travelers Ins., 514 U.S. at 655; see also Philip Morris v.

Harshbarger, 122 F.3d 58, 68 (1st Cir. 1997). Privacy regulation is no exception. See, e.g.,

Medtronic v. Lohr, 518 U.S. 470, 475 (1996) (“[T]he States traditionally have had great latitude

under their police powers to legislate as to the protection of the lives, limbs, health, comfort, and

quiet of all persons.”); Katz v. United States, 389 U.S. 347, 350-51 (1967) (“[T]he protection of a

person’s general right to privacy—his right to be let alone by other people—is, like the protection

of his property and of his very life, left largely to the law of the individual States.”). The Law is

therefore entitled to the strongest presumption against preemption, one that can only be overcome

by a “clear and manifest” preemptive purpose. Rice, 331 U.S. at 230; see also Medtronic, Inc. v.

Lohr, 518 U.S. 470, 485 (1996); Harshbarger, 122 F.3d at 68.




                                                 14
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 15 of 22                                PageID #: 130




           The federal government shares responsibility for protecting consumer privacy with the

States. The Communications Act itself contemplated “dual federal-state authority and

cooperation.” Mozilla Corp. v. FCC, 940 F.3d 1, 81 (D.C. Cir. 2019); see also 47 U.S.C. § 253(b)

(“Nothing in this section shall affect the ability of a State to impose … requirements necessary

to … protect the public safety and welfare, … and safeguard the rights of consumers.”); 2016

Privacy Order ¶ 324 (emphasizing “the important role states play in upholding the pillars of

privacy and protecting consumer information”); Implementation of the Telecommunications Act of

1996: Telecommunications Carriers’ Use of Customer Proprietary Information and Other

Customer Information IP-Enabled Services, 22 FCC Rcd 6927 (2007) ¶ 60 (FCC “should allow

states to also create rules for protecting” customer personal information). 7 Indeed, it remains just

as “imperative” today that “the states maintain broad authority for privacy regulation and

enforcement,” including through laws “more restrictive than those adopted by the Commission.”

2016 Privacy Order ¶¶ 324, 327 (citation omitted).

           Plaintiffs nonetheless maintain that Maine is preempted from protecting the privacy rights

of its citizens as they use the Internet. Specifically, Plaintiffs claim that the Law conflicts with

(1) Congress’s reversal of the FCC’s 2016 Privacy Order under the Congressional Review Act

(“CRA”), see Joint Resolution, Pub. L. No. 115-22, 131 Stat 88 (Apr. 3, 2017); (2) a 2018 FCC

Order, see Declaratory Ruling, Report and Order, Restoring Internet Freedom, FCC 17-166, 333

FCC Rcd. 311 (2018) (“RIF Order”); and (3) federal disclosure rules, namely the FCC’s Form 477

and Federal Rule of Civil Procedure 26(a). Plaintiffs are mistaken: It is not impossible for ISPs to

comply with both the Law and the cited federal authorities, nor does the Law “stand[] as an

obstacle to the accomplishment and execution of the full purposes and objectives of Congress.”



7
    Available at https://transition.fcc.gov/Daily_Releases/Daily_Business/2017/db0317/DOC-343949A1.pdf.


                                                        15
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 16 of 22                                  PageID #: 131




California v. ARC Am. Corp., 490 U.S. 93, 101 (1989). The Law is accordingly not preempted.

See Geier v. Am. Honda Motor Co., Inc., 529 U.S. 861, 885 (2000) (“[A] court should not find

pre-emption too readily in the absence of clear evidence of a conflict.”).

        Beginning with Congress’s reversal of the FCC’s 2016 Privacy Order, Defendant is

unaware of any circumstance—nor have Plaintiffs cited any—where a court has found that a

disapproval resolution adopted under the CRA preempts state law. This is for good reason:

Preemption turns on Congressional intent asserted through statutory text, and CRA disapproval

resolutions contain almost no text at all. See 5 U.S.C. § 802(a). Here, for example, the Joint

Resolution only expressed Congress’s “disapprov[al] [of] the rule submitted by the Federal

Communications Commission,” and provided that "such rule shall have no force or effect.” 131

Stat. 88. While the Joint Resolution thus prevents the FCC from taking contrary action, any broader

preemptive Congressional intent is untethered from a statutory vehicle for its expression. Puerto

Rico Dep’t of Consumer Affairs v. Isla Petroleum Corp., 485 U.S. 495, 503 (1988) (“There is no

federal pre-emption in vacuo, without a constitutional text or a federal statute to assert it.”); see

also Kansas v. Garcia, 140 S. Ct. 791, 801 (2020) (same; noting that the “conflict with state law

must stem from either the Constitution itself or a valid statute enacted by Congress”).8

        It is also not possible to discern Congress’s intent in passing the Joint Resolution. There

are a variety of potential rationales for reversing an agency rule, reasons which may differ—and

even conflict—among individual legislators. See 142 CONG Rec. S3683 (Statement for the


8
  CRA disapproval resolutions are thus not an exercise of Congressional power under the Supremacy Clause, but
rather an assertion of the separation of powers. See 142 CONG. REC. S3686 (1996) (Joint Statement) (noting CRA
corrects circumstance where federal agencies are given “too much latitude in implementing and interpreting
Congressional enactments”); see also Bernard Bell, Notice & Comment, A Preemptive Grin Without the Statutory
Cat?: Congressional Review Act Disapproval & State Legislative Initiatives (Part II), Yale J. Reg. (Mar. 10, 2020),
available at https://www.yalejreg.com/nc/a-preemptive-grin-without-the-statutory-cat-congressional-review-act-
disapproval-resolutions-state-legislative-initiatives-part-ii/.
.



                                                        16
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 17 of 22                                  PageID #: 132




Record by Senators Nickles, Reid, and Stevens (“Joint Statement”)) (1996) (CRA enables

Congress to “find a rule to be too burdensome, excessive, inappropriate or duplicative”). That

divergence in viewpoint is evident in the legislative record here. While one lawmaker thought the

FCC overstepped its jurisdiction, see 163 CONG. REC. H2489 (2017) (Rep. Blackburn); others

preferred case-by-case action to comprehensive regulation, id. at H2497 (Rep. Capuano); id. at

S1928 (Sen. Thune); and yet another—the resolution’s co-sponsor—preferred comprehensive

Congressional privacy legislation, see id. at H2493 (Rep. Flores). In fact, some lawmakers

affirmatively suggested they had no intent of pre-empting state law. See id. at H2497 (Rep. Collins)

(noting that ISPs would remain subject to “the many other existing Federal and State privacy

rules”); id. at S1925 (Sen. Flake) (same); id. at S1928 (Sen. Thune) (same). It is therefore

unreasonable to claim, as Plaintiffs do, that the Joint Resolution constitutes a Congressional

“judgment” against broadband-specific state privacy legislation, never mind a “federal scheme”

with preemptive effect (Mot. 18). See SPGGC, LLC v. Ayotte, 488 F.3d 525, 531 (1st Cir. 2007).

        Plaintiffs’ reliance on the RIF Order fares no better. In that order, the FCC reinterpreted

broadband Internet as an information service covered by Title I of the Communications Act, rather

than as a telecommunications service covered by Title II, RIF Order ¶ 2, thereby placing it outside

of the FCC’s express regulatory authority, see Mozilla, 940 F.3d at 78. The upshot is that the RIF

Order is not an instance of affirmative deregulation, but rather a decision by the FCC that (a) it

lacked authority to regulate in the first place, and (b) it would defer to the FTC’s enforcement of

existing antitrust and consumer protection laws. RIF Order ¶ 181 (“By reinstating the information

service classification …, we return jurisdiction to regulate broadband privacy … to the Federal

Trade Commission.”); see also id. ¶¶ 2, 140-54, 160-61, 182-83.9


9
  The cases Plaintiffs cite do not suggest otherwise. Arkansas Electric provides that “a federal decision to forgo
regulation in a given area may imply an authoritative federal determination that … would have … pre-emptive force.”


                                                        17
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 18 of 22                                    PageID #: 133




        As the D.C. Circuit made clear when it rejected the FCC’s ill-fated attempt to explicitly

preempt state privacy laws, see RIF Order ¶¶ 194-204, preemption cannot be a “mere byproduct

of self-made agency policy,” but rather must be achieved through power delegated by Congress.

Mozilla, 940 F.3d at 78; see also id. at 83 (“No matter how desirous of protecting their policy

judgments, agency officials cannot invest themselves with power that Congress has not

conferred.); accord Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986) (“[A] federal

agency may pre-empt state law only when and if it is acting within the scope of its congressionally

delegated authority.”). Here, the FCC decided that it has no such power. Accordingly, no matter

how often the FCC stated its support for a “light touch” regulatory framework in the RIF Order,

the FCC could not simultaneously decide that it lacked Title II regulatory authority over ISPs, but

also dictate that no State could exercise similar authority pursuant to its own police powers.

        The Law is thus in harmony with the FCC’s reclassification of broadband Internet. See

Mozilla, 940 F.3d at 85. There is no conflict between the FCC’s proclamation that the FTC is the

proper federal regulator of ISPs, RIF Order ¶¶ 140-41; see also 15 U.S.C. § 45, and Maine’s

decision to regulate at the state level. Further, as to the sole affirmative rules promulgated by the

FCC in the RIF Order—transparency rules adopted pursuant to a separate, unrelated section of the

Communications Act, RIF Order ¶¶ 215; see also Mozilla, 940 F.3d at 18—Plaintiffs have made

no attempt to explain how the Law makes it impossible to comply with those transparency rules,

nor is Defendant aware of any such tension.




Ark. Elec. Co-op. Corp. v. Arkansas. Pub. Serv. Comm’n, 461 U.S. 375, 384 (1983). This is simply a case, like Ark.
Electric, where there is no such preemptive effect. Id. Likewise, in Geier, the Court determined that an affirmative
Department of Transportation regulation, together with its authorizing statute, preempted a conflicting state common-
law tort action. See Geier, 529 U.S. at 864-65. And, on the pages Plaintiffs cite, the Court simply reaffirms the
preemptive effect of agency action absent formal preemptive intent. See id. at 883-84.


                                                         18
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 19 of 22                                     PageID #: 134




         Plaintiffs’ third bid at conflict preemption—that it somehow prevents compliance with

federal disclosure rules—misses the mark, too. Plaintiffs cite two sources of potential conflict:

FCC’s Form 477 and initial disclosures required by Federal Rule of Civil Procedure 26(a). The

Law is not a barrier to compliance with either.

         Form 477 requires that ISPs identify, among other aspects of their service, the number of

customers they serve in each census tract (Mot. 19-20). In other words, Form 477 does not require

the reporting of customer-specific information, but rather seeks aggregate, deidentified

information—information which is not protected by the Law. Indeed, aggregate, deidentified

information, i.e., information about a group of customers that does not identify who those

customers are, is neither customer personal information under § 9301(1)(C)), nor information

pertaining to a customer under § 9301(3)(C). And while such information may be fashioned from

customer personal information, the aggregation and deidentification of customer personal

information is not a “use” of customer personal information under § 9301(2).10 Quite the opposite:

Stripping information of aspects warranting protection prior to its use or disclosure fulfills the

statute’s fundamental purpose and serves the public interest.

         That said, even if Form 477 did require the disclosure of customer personal information,

the Law still does not stand in the way. In recognition of the impossibility of predicting every

potential future federal requirement for the provision of broadband Internet, § 9301(4)(A) of the

statute provides that customer personal information may be used and disclosed “[f]or the purpose

of providing the service from which such information is derived or for the services necessary to




10
  Defendant’s interpretation of the Law is entitled to substantial deference. See March v. Mills 867 F.3d 46, 60 n.11
(1st Cir. 2017) (acknowledging duty to defer to Maine Attorney General’s authoritative construction of state statute);
see also Forsyth City, Ga. v. Nationalist Movement, 505 U.S. 123, 131 (1992) (“In evaluating respondent's facial
challenge, we must consider the [government’s] authoritative constructions of the ordinance, including its own
implementation and interpretation of it.”).


                                                         19
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 20 of 22                                    PageID #: 135




the provision of such service.” Given the FCC requires entities that wish to provide broadband

Internet to complete Form 477, see 47 U.S.C. §§ 502-03 (authorizing imposition of fines for failure

to adhere to FCC rules), the use and disclosure of customer personal information fits neatly within

§ 9301(4)(A) and therefore does not run afoul of the Law.

         As to the initial disclosure requirements of Federal Rule of Civil Procedure 26(a),

Defendant is unaware of any hypothetical situation in which an ISP would be required to release

customer personal information absent authorization by the customer in question. But even if such

a hypothetical situation arose, and an ISP somehow found itself having to reveal the name, address,

and/or telephone number of a customer because that customer had discoverable information, see

Fed. R. Civ. P. 26(a)(1)(A)(i), there would still be no conflict between state and federal law. To

comply with the Law, an ISP need only act pursuant to a court order. 35-A M.R.S. § 9301(4)(C).

In nearly all civil cases litigated in the in the District of Maine, the court enters a scheduling order

directing that disclosures set forth in Rule 26(a) be made by a date certain. See D. Me. Local Rule

16.2.11 It is therefore not at all impossible—and, in fact, quite uncomplicated—to comply with

both Rule 26(a)’s initial disclosure requirements and the Law. See Fidelity Fed. Sav. & Loan Ass’n

v. de la Cuesta, 458 U.S. 141, 153 (1982) (requiring that compliance with federal and state law be

a “physical impossibility” for preemption).

                                                   Conclusion

         Maine’s Privacy Law withstands First Amendment scrutiny, survives any attack for facial

vagueness, and does not conflict with federal law or policy. Defendant respectfully requests that

the Court deny Plaintiffs’ Motion for Judgment on the Pleadings.




11
  An ISP could also, in an abundance of caution, affirmatively seek a court order to permit disclosures not otherwise
permitted under the Law.


                                                         20
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 21 of 22        PageID #: 136




DATED: May 27, 2020                       Respectfully submitted,

                                          AARON M. FREY
                                          Attorney General

                                          /s/ Jason Anton
                                          Jason Anton
                                          Assistant Attorney General
                                          jason.anton@maine.gov

                                          Christopher C. Taub
                                          Deputy Attorney General

                                          Paul Suitter
                                          Assistant Attorney General

                                          Six State House Station
                                          Augusta, Maine 04333-0006
                                          Tel. (207) 626-8800
                                          Fax (207) 287-3145




                                     21
Case 1:20-cv-00055-LEW Document 28 Filed 05/27/20 Page 22 of 22                   PageID #: 137




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this, the 27th day of May, 2020, I electronically filed the above

document with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to each of the following:

SCOTT H. ANGSTREICH
sangstreich@kellogghansen.com

SARAH E. ERICKSON-MUSCHKO
sericksonmuschko@gibsondunn.com

DENIS NICHOLAS HARPER
nharper@gibsondunn.com

JEFFREY A. LAMKEN
jlamken@mololamken.com

ALEX ATTICUS PARKINSON
aparkinson@kellogghansen.com

JOSHUA A. RANDLETT
jrandlett@rudmanwinchell.com

JACOB T. SPENCER
jspencer@gibsondunn.com

HELGI C. WALKER
hwalker@gibsondunn.com

COLLIN R. WHITE
cwhite@kellogghansen.com

SARAH AKHTAR
sakhtar@gibsondunn.com

                                                    /s/ Jason Anton




                                               22
